Citation Nr: 1001418	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-26 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a chin 
implant.

2.  Entitlement to service connection for a digestive 
disability claimed as a stomach ulcer or gastroesophageal 
reflux disease (GERD).  

3.  Entitlement to service connection for high blood 
pressure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1988 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2005, a 
statement of the case was issued in June 2006, and a 
substantive appeal was received in August 2006.  The Veteran 
testified at a Board hearing at the RO in September 2009.

The issues of entitlement to service connection for residuals 
of a chin implant and entitlement to service connection for a 
digestive disability claimed as stomach ulcer or GERD are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In a September 2008 statement, the Veteran indicated that she 
no longer wished to pursue an appeal on the issue of 
entitlement to service connection for high blood pressure.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, as it relates to the issue of entitlement to service 
connection for high blood pressure have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

The Veteran, in a written statement dated September 2008 
although submitted in September 2009, withdrew her appeal as 
to the issue of entitlement to service connection for high 
blood pressure.  Thus, no allegations of errors of fact or 
law remain for appellate consideration of the issue. 
Accordingly, the Board does not have jurisdiction to review 
the appeal of this issue and it is dismissed without 
prejudice.


ORDER

The appeal as to the issue of entitlement to service 
connection for high blood pressure is dismissed.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision on the merits may 
be made regarding the issues of entitlement to service 
connection for residuals of a chin implant and entitlement to 
service connection for a digestive disability claimed as 
stomach ulcer or GERD.  

Regarding the Veteran's claimed disability related to her 
chin implant, the Board notes that she had a chin implant 
during service.  The Veteran submitted evidence that she had 
a chin implant revision in October 2006.  The Veteran also 
claimed in a September 2009 hearing that she had tenderness 
along her chin and that the silicone implant from the 
original surgery had leaked leaving her skin deformed.  The 
Board notes that the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will 
not be considered service connected unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b).  In 
view of the Veteran's contentions, the Board believes an 
examination and medical opinion would be helpful. 

Regarding the Veteran's claimed digestive disability, the 
Board finds that another VA examination is necessary.  The 
Veteran was afforded a VA examination in April 2004.  At that 
time, the examiner noted no recurrence of peptic ulcer 
disease, but failed to address the Veteran's claim of service 
connection for GERD.  The Board notes that service medical 
records do include references to reflux symptomatology.  As 
such, the Board finds that a medical opinion is required to 
determine whether the Veteran's GERD was first manifested 
during her period of active duty service.  

Also, the Board observes that the Veterans Claims Assistance 
Act of 2000 (VCAA) letters do not comply with the 
Dingess/Hartman notification requirements.  In light of this 
matter being remanded for further development, the RO should 
also ensure compliance with all notice and assistance 
requirements under the VCAA, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished an 
appropriate VCAA letter as to entitlement 
to service connection for residuals of a 
chin implant and entitlement to service 
connection for a digestive disability 
claimed as stomach ulcer or GERD.  This 
letter should advise the Veteran of the 
evidence necessary to substantiate her 
claim, as well as what evidence she is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of the claimed 
GERD disability.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.  The examiner should clearly 
report whether a diagnosis of GERD is 
warranted.  If so, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
GERD was first manifested during her 
period of active duty service.  A 
rationale with appropriate reference to 
pertinent service treatment records should 
be furnished.  

3.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of the Veteran's 
chin implant.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.

The examiner should clearly indicate 
whether the Veteran suffers from 
additional disability causally related to 
the in-service chin-implant, or whether 
the Veteran's current chin condition is 
consistent with the usual effects of the 
chin-implant in service.  A clear 
rationale for the opinion should be 
furnished.

4.  The RO should then review the expanded 
record to determine if service connection 
is warranted for the claimed disabilities.  
If all benefits sought on appeal are not 
granted, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


